PER CURIAM.
The basic question in this appeal is whether the evidence before the chancellor sufficiently supports the decree in favor of the appellee, defendant-counter-claimant. We have carefully examined the record on appeal and find no basis for disturbing the *489decree appealed. Alvarez v. Dumont, Fla.App.1965, 178 So.2d 352; Central Bank and Trust Co. v. Banner Trading Co., Fla.App.1963, 157 So.2d 201; Turner v. Noto, Fla.App.1963, 151 So.2d 303; DiMarco v. King, Fla.App.1962, 139 So.2d 750.
Affirmed.